Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/10/2021 was filed and entered into record.  Claims 1-20 remain pending.

Response to Arguments
Regarding to claims 1, 5-9, 11 and 15-19 rejected under 35 USC 103a, Applicant argued on page 8-11
“Previously-presented independent claim 1 recites a method for presenting operational information of a mobile platform, including, for example, "associating... [] diagnostic data with a time stamp that includes a time when [] travel route data is pushed to [a] memory of the computer device based on [a] predetermined frequency," "integrating.. .the travel route data in synchronization with the diagnostic data according to the time stamp," and "in response to a selection of an arbitrary point on a travel route that is determined by the travel route data, presenting the diagnostic data associated with the travel route data that corresponds to the point."  Yang, Chen, and Mejegard, whether taken alone or in any combination, do not disclose or suggest at least these elements. 
Specifically, in the rejection of independent claim 1, the Office alleged that Yang discloses "in response to a selection of an arbitrary point on a travel route that is determined by the travel route data..., presenting the diagnostic data associated with the travel route data that corresponds to the point." Office Action at 4. In particular, the Office asserted that, in Yang, "[u]ser selects recorded drone data to display" (referring to paragraph [0255] of Yang) corresponds to the claimed "in response to a selection of an arbitrary point on a travel route that is determined by the travel route data," "displaying information of recorded image" (referring to paragraphs [0344]-[0345] of Yang) corresponds to the claimed "presenting the...data"), and "the flight information contain information related route and diagnosis data" (referring to paragraphs [0215]-[0216] of Yang) corresponds to the claimed "the travel route data that corresponds to the point." Id. Applicant respectfully disagrees. 
As listed above, the Office divided this claimed element into three segments (including "in response to a selection of an arbitrary point on a travel route that is determined by the travel route data," "presenting the...data," and "the travel route data that corresponds to the point") and determined the differences between the three segments and three distinct portions from Yang's disclosure to be obvious. It has been well-established, however, that "[i]n determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious." M.P.E.P. § 2141.02, quoting Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530 (Fed. Cir. 1983), (emphases added). In particular, the claimed "in response to a selection of an arbitrary point on a travel route that is determined by the travel route data" is a premise for "presenting the diagnostic data associated with the travel route data that corresponds to the point," and therefore they cannot be cut apart for individual evaluation. In view of the, the claimed subject matter was not evaluated and determined as a whole and thus the rejection is not proper. 
In fact, there is no correlation between the above three pieces of Yang's disclosure as a whole. In particular, regarding the equivalence in regard to "in response to a selection of an arbitrary point on a travel route that is determined by the travel route data" as alleged by the Office, Yang merely discloses that "[a] user selects capturing information corresponding to an image data of a preferred section from the capturing information corresponding to the obtained image data." Yang, ¶[0255], (emphases added). That is, Yang, at best, discloses selecting a section from the image data. Yang does not disclose or suggest "in response to a selection of an arbitrary point on a travel route that is determined by the travel route data, presenting the diagnostic data associated with the travel route data that corresponds to the point," as recited in claim 1, (emphases added). 
Further, the Office conceded that "Yang fails to teach integrating, through the processor, the travel route data in synchronization with the diagnostic data according to the time stamp," but alleged that Chen discloses the element. Office Action at 4. In particular, the Office asserted that "superimposing flight information" of Chen corresponds to "integrating.. the travel route data in synchronization with the diagnostic data according to the time stamp," referring to paragraphs [0068]-[0070] of Chen for support. Id. 
As acknowledged by the Office, however, Chen merely discloses "superimposing flight information." Id., (emphasis added). See also, Chen, ¶[0069]. In particular, at page 5 of the Office Action, the Office conceded that "Yang modified by Chen fails to teach the diagnostic data with a time stamp that includes a time when the travel route data is pushed to the memory of the computer device based on the predetermined frequency," (emphasis added). That is, because Chen fails to disclose the claimed "time stamp" as conceded by the Office, Chen also cannot disclose "integrating, through the processor, the travel route data in synchronization with the diagnostic data according to the time stamp," as recited in claim 1, (emphases added). 
In view of the above, the Office has neither properly determined the scope and content of the cited references nor properly ascertained the differences between the claimed invention and the cited references. Moreover, the Office has articulated no reason as to why one of ordinary skill in the art would find the claimed combination obvious in view of the references, despite these differences. For at least the reasons, no prima facie case of obviousness has been established with respect to previously-presented claim 1, and thus independent claim 1 is allowable”.
Examiner respectfully agrees with Applicant.  The individual or combination of Yang, Chen and Mejegard fails to teach the limitation of integrating, through the processor, the travel route data in synchronization with the diagnostic data according to the time stamp; presenting, through a display system of the computing device, integrated travel route data and diagnostic data; and in response to a selection of an arbitrary point on a travel route that is determined by the travel route data, presenting the diagnostic data associated with the travel route data that corresponds to the point, thereby providing a visualized interface to integrate and analyze an operation of the mobile platform.  Therefore, Examiner withdraws said rejection.

Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 1, the prior art of record does not teach or suggest the claimed invention having “integrating, through the processor, the travel route data in synchronization with the diagnostic data according to the time stamp; presenting, through a display system of the computing device, integrated travel route data and diagnostic data; and in response to a selection of an arbitrary point on a travel route that is determined by the travel route data, presenting the diagnostic data associated with the travel route data that corresponds to the point, thereby providing a visualized interface to integrate and analyze an operation of the mobile platform”. 
Regarding claims 2-10, the claims have been found allowable due to their dependencies to claims 1 above
Regarding to claim 11, the prior art of record does not teach or suggest the claimed invention having “the processor is further configured for integrating the travel route data in synchronization with the diagnostic data according to the time stamp, presenting integrated travel route data and diagnostic data via a display system of the computing device, and in response to a selection of an arbitrary point on a travel route that is determined by the travel route data, presenting the diagnostic data associated with the travel route data that corresponds to the point, thereby providing a visualized interface to integrate and analyze an operation of the mobile platform”. 
Regarding claims 12-20, the claims have been found allowable due to their dependencies to claims 11 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862